Title: Henry Farley to the American Commissioners, 5 December 1778
From: Farley, Henry
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
Paris Decem. 5, 1778
Since I had the Honor of waiting on Your Excellencys on Monday with the Letter from Mr Grand I have been advised to put down my request in writing and I flatter myself Your Generous way of thinking will afford me Assistance.
Mr Thomas Thompson of Dover very well known for his strong Sentiments in favor of America coinciding with mine wishing to place his two Eldest sons of 14 & 12 Years Old in a Mercantile way and having a Considerable Property we entered into a partnership with a rich Relation, and agreed to settle at Nantes as many Merchants of Flushing Boulogne & Dunkirk, and others we were acquainted with and had seen promised to employ us in buying Tea Brandy Indigo & any Goods from America, as I was well known, by having been principal Clerk to Mr Fector at Dover and supposed to have a Universal knowledge of Business but our Opinions differing I came from him on the End of October with Mr Thompsons two Children making no doubt but that I might quietly settle with them at Nantes and took only a Credit on Messr. Le-Couteulx here but being advised by Messr. Panchaud & Co. to write a Letter to The Count de Vergennes that it might be fairly known what were my Intentions I received an Answer that a General order had been given that no British subjects were to reside in the sea Ports so that I applied to the Marquis and the Vicomte de Noailles who kindly undertook to speak to the Minister in my behalf as many Englishmen were settled there and in other places but advised me to make my Case known to You, and crave Your Intercession, when they assured me I could not fail of Success.
For this Reason, and the Merit of being so very much the friends of the Americans and likely to do them Service in buying their Goods for our Correspondents I humbly beg Your Excellencys will be pleased to write a single Line or Speak in our behalf to the Count de Vergennes that we may reside at Nantes on the same footing as the British subjects now there and in the other ports of France for in that Expectation and Confidence we came over, being convinced our Commerce would be of general Advantage to France & America and if I had good Luck Mr Thompson intended to bring his Family and send some to America— Mr Olivier of Rue Bourg L’Abbé & Mr Adamson of Rue Mauconseil will answer for the sincerity of our sentiments but I am perswaded Gentlemen of Your Consideration, will not think I should take two Children to settle in a City unless I wished to be friends with the Inhabitants and were of the same Mind with them—
As the East India sale is fixed for the 11 January and I expect many orders I am very anxious to be gone so that if the Count de Vergennes does not please at present to give an Approbation in Writing I shall be satisfied if I know I may remain unmolested and that I have Your Excellencys protection which will oblige a Grateful Heart to be for ever devoted to your Commands In hopes of which favor I subscribe myself with the Greatest Respect Honorable Sirs Your Excellencys most Obedient and most humble Servants
Henry Farley
 
Notations in different hands: Mr Farlys Letter / 5 Decr: 78
